Vanguard World Fund Supplement to the Statement of Additional Information Dated December 27, 2012 (revised June 17, 2013) The transaction fees imposed on purchases and redemptions of ETF Creation Units of Vanguard Extended Duration Treasury Index Fund have changed from $500 to $100. Statement of Additional Information Text Changes The table on page B-76 under Transaction Fee on Purchases of Creation Units is replaced with the following: Transaction Fee Vanguard ETF on Purchases Consumer Discretionary ETF $1,000 Consumer Staples ETF Energy ETF Financials ETF Health Care ETF Industrials ETF Information Technology ETF Materials ETF Telecommunication Services ETF Utilities ETF Mega Cap ETF 1 Mega Cap Value ETF 2 Mega Cap Growth ETF 3 Extended Duration Treasury ETF 1 Formerly known as Mega Cap 300 ETF. 2 Formerly known as Mega Cap 300 Value ETF. 3 Formerly known as Mega Cap 300 Growth ETF. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 023A 062013
